Exhibit 10.12

JOINDER AGREEMENT AND AMENDMENT
as of December 31, 2006

Wells Fargo Foothill, Inc.
as Agent under the below defined Credit Agreement
2450 Colorado Avenue, Suite 3000 West
Santa Monica, California 90404

Re:                               Joinder of Black Gaming, LLC and R. Black,
Inc. and Amendment

Ladies and Gentlemen:

Reference hereby is made to that certain Credit Agreement, entered into as of
December 20, 2004, by and among the lenders identified on the signature pages
thereto (such lenders, together with their respective successors and permitted
assigns, are referred to hereinafter each individually as a “Lender” and
collectively as the “Lenders”), and WELLS FARGO FOOTHILL, INC., a California
corporation, as the arranger and administrative agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity, “Agent”), B
& B B, INC., a Nevada corporation (“B&BB”), CASABLANCA RESORTS, LLC, a Nevada
limited liability company (“CBR”), OASIS INTERVAL MANAGEMENT, LLC, a Nevada
limited liability company (“OIM”), OASIS INTERVAL OWNERSHIP, LLC, a Nevada
limited liability company (“OIO”), OASIS RECREATIONAL PROPERTIES, INC., a Nevada
corporation (“ORP”), RBG, LLC, a Nevada limited liability company (“RBG”), and
VIRGIN RIVER CASINO CORPORATION, a Nevada corporation (“VRCC”; B&BB, CBR, OIM,
OIO, ORP, RBG, and VRCC, are referred to hereinafter each individually as a
“Borrower”, and individually and collectively, jointly and severally, as the
“Borrowers”).  Capitalized terms used but not otherwise defined herein shall
have the meanings provided in the Credit Agreement

This Joinder Agreement and Amendment is executed and delivered by Black Gaming,
LLC, a Nevada limited liability company (“Holdco”) and R. Black, Inc., a Nevada
corporation (“RBI”; Holdco and RBI are referred to hereinafter each individually
as an “Additional Guarantor” and individually and collectively, jointly and
severally, as the “Additional Guarantors”) in favor of the Lender Group and the
Bank Product Providers.

1.             Joinder of the Additional Guarantors.  Each Additional Guarantor
hereby joins in and agrees to be bound by each and all of the provisions of the
Credit Agreement, the Security Agreement, the Intercompany Subordination
Agreement, and each other Loan Document to which the Guarantors are a party,
and, in so doing, hereby becomes (i) a “Guarantor” under the Credit Agreement,
(ii) a “Grantor” under the Security Agreement, and (iii) an “Obligor” under the
Intercompany Subordination Agreement.  Without limiting the generality of the
foregoing, each Additional Guarantor hereby: (a) grants to Agent, pursuant to
terms of the Loan Documents, a continuing security interest in all of its
currently existing and hereafter acquired or arising Collateral (as defined in
the Security Agreement); and (b) agrees to be bound by each provision in the
Credit Agreement, the Security Agreement, the Intercompany Subordination
Agreement, and each other Loan Document to which the Guarantors are a party,
mutatis mutandis.


--------------------------------------------------------------------------------




2.             Amendment to the Credit Agreement.

(a)           Schedules 4.8 and 5.3 to the Credit Agreement are hereby deleted
and replaced in their entirety with Schedules 4.8 and 5.3 attached hereto as
Exhibit A.

(b)           The definition of “Permitted Reorganization Transactions”
appearing in Schedule 1.1 to the Credit Agreement is hereby amended by deleting
the reference to “Gaughn” appearing therein and replacing it with “Gaughan”, and
is further amended by deleting the reference to “by RBI” appearing therein.

3.             Amendment to the Security Agreement.

(a)           Schedules 4 and 8 to the Security Agreement are hereby deleted and
replaced in their entirety with Schedules 4 and 8 attached hereto as Exhibit B.

4.             Addendum.  Each Borrower, each Additional Guarantor, and the
Lender Group hereby agree that Schedule 4.7 to the Credit Agreement is hereby
amended to include the information described in Schedule Addendum 4.7 attached
hereto as Exhibit C and Agent is hereby authorized to attach Schedule Addendum
4.7 to the Credit Agreement, and the Schedules attached thereto, respectively.

5.             Conditions Precedent.  The satisfaction of each of the following
shall constitute conditions precedent to the effectiveness of this Joinder
Agreement and Amendment and each and every provision hereof:

(a)           Agent shall have received that certain Guaranty, duly executed by
each Additional Guarantor, dated contemporaneously herewith, and the same shall
be in full force and effect.

(b)           Agent shall have received that certain Amended and Restated Parent
Pledge Agreement, duly executed by the parties thereto, dated contemporaneously
herewith, and the same shall be in full force and effect.

(c)           Agent shall have received a certificate from an authorized officer
of each Additional Guarantor attesting to the resolutions of such Additional
Guarantor’s governing body authorizing the execution, delivery, and performance
of this Joinder Agreement and Amendment and that certain Amended and Restated
Parent Pledge Agreement, dated contemporaneously herewith.

(d)           Agent shall have received a certificate from an authorized officer
of each Additional Guarantor certifying to the Agent and the Lenders that the
proposed reorganization satisfies each of the requirements for a Permitted
Reorganization Transaction.

(e)           Agent shall have received a true and complete copy of the
certificate of formation of each Additional Guarantor certified as of a recent
date not more than 30 days prior to the date hereof by an appropriate official
of the Nevada which shall set forth the same complete name of such Additional
Guarantor as is set forth herein and the organizational number of such
Additional Guarantor, if an organized number is issued in such jurisdiction.

2


--------------------------------------------------------------------------------




(f)            Agent shall have received a certificate of the appropriate
official of the state of organization and each state of foreign qualification of
each Additional Guarantor certifying as to the subsistence in good standing of
such Additional Guarantor in such states.

(g)           Agent shall have received opinions of the Additional Guarantors’
and Borrowers’ counsel in form and substance satisfactory to Agent.

(h)           Holdco, Robert R. Black, Sr, the Robert Black Trust, RBI and
Borrowers shall have received all necessary approvals or other consents by any
Governmental Authority in connection with the transfer of the Stock pursuant to
the proposed reorganization and the pledge of such Stock to Agent.

(i)            Agent shall have received a pledge of the Stock of Holdco that is
owned, directly or indirectly, by the Permitted Holders on terms and conditions
satisfactory to Agent.

(j)            Agent shall have received possession of the original certificates
(if any) respecting all of the issued and outstanding shares or interest, as
applicable, of CBR, OIM, OIO, and ORP, pledged pursuant to Schedule 4 of the
Security Agreement (as amended hereby), together with undated stock powers
executed in blank and/or other proper instruments of transfer.

(k)           Agent shall have received copies of the Convertible Note,
Convertible Note Pledge Agreement, and Convertible Note Purchase Agreement (each
as defined in the Amended and Restated Parent Pledge Agreement), each duly
executed by the parties thereto, and the same shall be in full force and effect.

(l)            Agent shall have received that certain Consent, dated
contemporaneously herewith, by and among Agent, RBI, and Robert R. Black, Sr.,
as trustee of the Robert R. Black, Sr. Gaming Properties Trust u/a/d May 24,
2004, in form and substance satisfactory to Agent, duly executed by the parties
thereto, and the same shall be in full force and effect.

(m)          Agent shall have received that certain Joinder to the Bailee
Agreement, dated contemporaneously herewith, in form and substance satisfactory
to Agent, duly executed by the parties thereto, and the same shall be in full
force and effect.

6.             Representations and Warranties.  Each Additional Guarantor
represents and warrants to Agent and each member of the Lender Group that:
(a) the execution, delivery, and performance of this Joinder Agreement and
Amendment and any other Loan Document to which such Additional Guarantor is
party are within its limited liability company powers, have been duly authorized
by all necessary limited liability company action, and do not and will not
(i) violate any provision of federal, state, or local law or regulation, the
Governing Documents of such Additional Guarantor, or any order, judgment, or
decree of any court or other Governmental Authority binding on such Additional
Guarantor, (ii) conflict with, result in a breach of, or constitute (with due
notice or lapse of time or both) a default under any material contractual
obligation of Holdco, which conflict, breach, or default reasonably could be
expected to result in a Material Adverse Change, (iii) result in or require the
creation or imposition of any Lien of any nature whatsoever upon any properties
or assets of such Additional Guarantor, or any Borrower

3


--------------------------------------------------------------------------------




or any Guarantor, other than Permitted Liens, (iv) require any approval of the
holders of the shares (or equivalent) of such Additional Guarantor (except as
have been obtained and that are still in force and effect), or (v) require any
approval or consent of any Person under any material contractual obligation of
such Additional Guarantor, (except as have been obtained and are still in force
and effect), which approval or consent if not obtained reasonably could be
expected to result in a Material Adverse Change; (b) this Joinder Agreement and
Amendment and any and all other Loan Documents to which such Additional
Guarantor, is made party hereunder constitute its legal, valid, and binding
obligations, enforceable against such Additional Guarantor, in accordance with
their respective terms, except as enforcement may be limited by equitable
principles or by bankruptcy, insolvency, reorganization, moratorium, or similar
laws relating to or limiting creditors’ rights generally; (c) each other
representation and warranty applicable to such Additional Guarantor as a
Guarantor, Grantor, or Obligor, as the case may be, under any Loan Document is
and will be true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of the date hereof.  Holdco represents and warrants to Agent and
each member of the Lender Group that: (d) the chief executive office of Holdco
is 10777 West Twain, Third Floor, Las Vegas, Nevada 89135; and (e) the limited
liability company identification number of Holdco is E0586222006-3. RBI
represents and warrants to Agent and each member of the Lender Group that:
(f) the chief executive office of RBI is 10777 West Twain, Suite 333, Las Vegas,
Nevada 89135; and (g) the corporation identification number of RBI is
C3319-1997.

7.             Binding Effect.  This Joinder Agreement and Amendment is binding
upon and enforceable against Holdco and its successors and assigns.  It shall
inure to the benefit of and may be enforced by Agent and the members of the
Lender Group and their respective successors and assigns.


8.             NOTICES.  NOTICES TO HOLDCO SHALL BE GIVEN IN THE MANNER SET
FORTH IN SECTION 11 OF THE CREDIT AGREEMENT.


9.             LOAN DOCUMENT.  THIS JOINDER AGREEMENT AND AMENDMENT IS A LOAN
DOCUMENT.


10.           LOAN DOCUMENT REFERENCES.  (A) EACH REFERENCE IN ANY LOAN DOCUMENT
TO A “GRANTOR”, A “GUARANTOR”, AN “OBLIGOR” OR WORDS OF LIKE IMPORT REFERRING TO
A DEBTOR (OR ANY SUBSET THEREOF), A GUARANTOR (OR ANY SUBSET THEREOF), OR AN
OBLIGOR SHALL INCLUDE AND REFER TO EACH ADDITIONAL GUARANTOR, AND (B) EACH
REFERENCE IN ANY LOAN DOCUMENT TO THIS “AGREEMENT”, “HEREUNDER”, “HEREIN”,
“HEREOF”, “THEREUNDER”, “THEREIN”, “THEREOF” OR WORDS OF LIKE IMPORT SHALL MEAN
AND REFER TO SUCH AGREEMENT AS AMENDED BY THIS JOINDER AGREEMENT AND AMENDMENT.


11.           FURTHER ASSURANCES.  EACH ADDITIONAL GUARANTOR SHALL EXECUTE AND
DELIVER TO AGENT ALL FINANCING STATEMENTS, CONTINUATION FINANCING STATEMENTS,
SECURITY AGREEMENTS, CHATTEL MORTGAGES, PLEDGES, MORTGAGES, DEEDS OF TRUST,
ASSIGNMENTS, SUPPLEMENTS IN RESPECT OF ANY OF THE FOREGOING, ENDORSEMENTS OF
CERTIFICATES OF TITLE, APPLICATIONS FOR TITLE, AFFIDAVITS, REPORTS, NOTICES,
SCHEDULES OF ACCOUNTS, LETTERS OF AUTHORITY, AND ALL OTHER DOCUMENTS THAT AGENT
MAY REASONABLY REQUEST, IN FORM SATISFACTORY TO AGENT, TO PERFECT AND CONTINUE
PERFECTED AGENT’S SECURITY

4


--------------------------------------------------------------------------------





INTERESTS IN THE COLLATERAL AND IN ORDER TO FULLY CONSUMMATE ALL OF THE
TRANSACTIONS CONTEMPLATED UNDER THIS JOINDER AGREEMENT AND AMENDMENT AND THE
LOAN DOCUMENTS.


12.           COUNTERPARTS.  THIS JOINDER AGREEMENT AND AMENDMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS, ALL OF WHICH TAKEN TOGETHER SHALL
CONSTITUTE ONE AND THE SAME INSTRUMENT AND ANY OF THE PARTIES HERETO MAY EXECUTE
THIS JOINDER AGREEMENT AND AMENDMENT BY SIGNING ANY SUCH COUNTERPART.  DELIVERY
OF AN EXECUTED COUNTERPART OF THIS JOINDER AGREEMENT AND AMENDMENT BY
TELEFACSIMILE OR ELECTRONIC MAIL SHALL BE EQUALLY AS EFFECTIVE AS DELIVERY OF AN
ORIGINAL EXECUTED COUNTERPART OF THIS JOINDER AGREEMENT AND AMENDMENT.  ANY
PARTY DELIVERING AN EXECUTED COUNTERPART OF THIS JOINDER AGREEMENT AND AMENDMENT
BY TELEFACSIMILE OR ELECTRONIC MAIL ALSO SHALL DELIVER AN ORIGINAL EXECUTED
COUNTERPART OF THIS JOINDER AGREEMENT AND AMENDMENT BUT THE FAILURE TO DELIVER
AN ORIGINAL EXECUTED COUNTERPART SHALL NOT AFFECT THE VALIDITY, ENFORCEABILITY,
AND BINDING EFFECT OF THIS JOINDER AGREEMENT AND AMENDMENT.

5


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement, as of
the date first above written.

BLACK GAMING, LLC,

 

a Nevada limited liability company

 

 

 

By:

/s/ Robert R. Black, Sr.

 

 

Name:

Robert R. Black, Sr.

 

Title:

Manager

 

 

 

R. BLACK, INC.,

 

a Nevada corporation

 

 

 

By:

/s/ Robert R. Black, Sr.

 

 

Name:

Robert R. Black, Sr.

 

Title:

President

[SIGNATURE PAGE TO JOINDER AGREEMENT AND AMENDMENT]


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement, as of
the date first above written.

 

WELLS FARGO FOOTHILL, INC.,

 

 

a California corporation, as Agent

 

 

 

 

 

By:

/s/ Kevin P. Smith

 

 

 

Name:

Kevin P. Smith

 

 

Title:

Vice President

 

 

 

[SIGNATURE PAGE TO JOINDER AGREEMENT AND AMENDMENT]


--------------------------------------------------------------------------------




ACKNOWLEDGED:

B & B B, INC.

 

OASIS RECREATIONAL PROPERTIES, INC.

a Nevada corporation

 

a Nevada corporation

 

 

 

By:

/s/ Robert R. Black, Sr.

 

By:

/s/ Robert R. Black, Sr.

Name:

Robert R. Black, Sr.

 

Name:

Robert R. Black, Sr.

Title:

President

 

Title:

President

 

 

 

CASABLANCA RESORTS, LLC,

 

RBG, LLC,

a Nevada limited liability company

 

a Nevada limited liability company

 

 

 

By:

/s/ Robert R. Black, Sr.

 

By:

/s/ Robert R. Black, Sr.

Name:

Robert R. Black, Sr.

 

Name:

Robert R. Black, Sr.

Title:

Manager

 

Title:

Manager

 

 

 

 

 

OASIS INTERVAL MANAGEMENT, LLC,

 

VIRGIN RIVER CASINO CORPORATION

a Nevada limited liability company

 

a Nevada corporation

 

 

 

By:

/s/ Robert R. Black, Sr.

 

By:

/s/ Robert R. Black, Sr.

Name:

Robert R. Black, Sr.

 

Name:

Robert R. Black, Sr.

Title:

Manager

 

Title:

President

 

 

 

OASIS INTERVAL OWNERSHIP, LLC,

 

 

a Nevada limited liability company

 

 

 

 

 

By:

/s/ Robert R. Black, Sr.

 

 

Name:

Robert R. Black, Sr.

 

 

Title:

Manager

 

 

 

 

[SIGNATURE PAGE TO JOINDER AGREEMENT AND AMENDMENT]


--------------------------------------------------------------------------------




Exhibit A

Schedule 4.8 – Due Organization and Qualification

(b)           Authorized and Outstanding capital stock and Rights to Acquire
Shares/Interests.

Borrower

 

Authorized
Capital
Stock

 

Class

 

Number of
Shares
Outstanding

 

Rights to
Acquire
Shares/Interests

 

 

 

 

 

 

 

 

 

B & B B, Inc.

 

2,500 Shares

 

Common

 

16.75

 

None

 

 

 

 

 

 

 

 

 

Virgin River Casino Corporation

 

2,500 Shares

 

Common

 

100

 

None

 

 

 

 

 

 

 

 

 

RBG, LLC

 

Membership Interests

 

N/A

 

N/A

 

None

 

 

 

 

 

 

 

 

 

Black Gaming, LLC

 

Membership Interests

 

N/A

 

N/A

 

(1)

 

 

 

 

 

 

 

 

 

CasaBlanca Resorts, LLC

 

Membership Interests

 

N/A

 

N/A

 

None

 

 

 

 

 

 

 

 

 

Oasis Recreational Properties, Inc.

 

2,500 Shares

 

Common

 

100

 

None

 

 

 

 

 

 

 

 

 

Oasis Interval Ownership, LLC

 

Membership Interests

 

N/A

 

N/A

 

None

 

 

 

 

 

 

 

 

 

Oasis Interval Management, LLC

 

Membership Interests

 

N/A

 

N/A

 

None

 

--------------------------------------------------------------------------------

(1) The Convertible Note is convertible into 33 1/3% of Black Gaming, LLC,
provided that such percentage is reduced proportionally to any reductions to the
principal of the Convertible Note.

(c)           Subsidiaries; Rights related to Borrowers’ capital Stock

B & B B, Inc.

 

= BBB

Virgin River Casino Corporation

 

= VRCC

RBG, LLC

 

= RBG

Black Gaming, LLC

 

= BG

CasaBlanca Resorts, LLC

 

= CBR

Oasis Recreational Properties, Inc.

 

= ORP

Oasis Interval Ownership, LLC

 

= OIO

Oasis Interval Management, LLC

 

= OIM

R. Black, Inc.

 

= RBI

 

 

 

 

 

 

VRCC

 

BBB

 

RBG

 

CBR

 

ORP

 

OIO

 

OIM

 

RBI

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Jurisdiction of Organization

 

Nevada

 

Nevada

 

Nevada

 

Nevada

 

Nevada

 

Nevada

 

Nevada

 

Nevada

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Number of Shares Authorized

 

2,500 Shares of Common Stock

 

2,500 Shares of Common Stock

 

N/A

 

N/A

 

2,500 Shares of Common Stock

 

N/A

 

N/A

 

25,000 Shares of Common Stock

 


--------------------------------------------------------------------------------




 

Borrower

 

Subsidiaries

 

Nature of Ownership

 

Number/Percentage of
Outstanding Shares Owned

BG

 

VRCC

 

Direct

 

100 Shares/ 100%

 

 

BBB

 

Direct

 

16.75 Shares/ 100%

 

 

RBI

 

Indirect through VRCC

 

100/ 100%

 

 

RBG

 

Indirect through VRCC and RBI

 

N/A/ 100%

 

 

CRB

 

Indirect through VRCC, RBI and RBG

 

N/A/ 100%

 

 

ORP

 

Indirect through VRCC, RBI, RBG and CRB

 

100 Shares/ 100%

 

 

OIO

 

Indirect through VRCC, RBI, RBG and CRB

 

N/A/ 100%

 

 

OIM

 

Indirect through VRCC, RBI, RBG and CRB

 

N/A/ 100%

 

 

 

 

 

 

 

BBB

 

None

 

N/A

 

—

 

 

 

 

 

 

 

RBG

 

CRB

 

Direct

 

N/A/ 100%

 

 

ORP

 

Indirect through CRB

 

100 Shares/ 100%

 

 

OIO

 

Indirect through CRB

 

N/A/ 100%

 

 

OIM

 

Indirect through CRB

 

N/A/ 100%

 

 

 

 

 

 

 

CRB

 

ORP

 

Direct

 

100 Shares/ 100%

 

 

OIO

 

Direct

 

N/A/ 100%

 

 

OIM

 

Direct

 

N/A/ 100%

 

 

 

 

 

 

 

ORP

 

None

 

N/A

 

—

 

 

 

 

 

 

 

OIO

 

None

 

N/A

 

—

 

 

 

 

 

 

 

OIM

 

None

 

N/A

 

—

 

 

 

 

 

 

 

VRCC

 

RBI

 

Direct

 

100/ 100%

 

 

RBG

 

Direct and indirect through RBI

 

Direct: N/A/ 94.53%
Indirect: N/A/ 5.47%

 

 

CRB

 

Indirect through RBG

 

N/A/ 100%

 

 

ORP

 

Indirect through RBG and CRB

 

100 Shares/ 100%

 

 

OIO

 

Indirect through RBG and CRB

 

N/A/ 100%

 

 

OIM

 

Indirect through RBG and CRB

 

N/A/ 100%

 

The Convertible Note is convertible into 33 1/3% of Black Gaming, LLC, provided
that such percentage is reduced proportionally to any reductions to the
principal of the Convertible Note.


--------------------------------------------------------------------------------




Schedule 5.3

Deliver to Agent, with copies to each Lender, each of the financial statements,
reports, or other items set forth set forth below at the following times in form
satisfactory to Agent: 

as soon as available, but in any event within 30 days (45 days in the case of a
month that is the end of Borrowers’ fiscal quarters) after the end of each month
during each of Borrowers’ fiscal years

 

(a)   an unaudited consolidated and consolidating balance sheet and income
statement covering Borrowers’ operations during such period,



(b)   a Compliance Certificate, and



(c)   an Officer’s Certificate certifying that Borrowers have timely filed all
tax returns required to be filed by Borrowers, and have timely paid all taxes on
Borrowers and their respective properties assets, income, and franchises
(including Real Property taxes, gaming taxes, and payroll taxes), other than any
such taxes that are the subject of a Permitted Protest.

 

 

 

as soon as available, but in any event within 45 days after the end of each
fiscal quarter

 

(d)   an unaudited consolidated statement of cash flow covering Borrowers’
operations during such period, and

 

(e)   to the extent not otherwise included and separately itemized in the
financial reports to be provided above (as determined by Agent in its Permitted
Discretion), a capital expense disbursement report, and a comparison of the
budgeted income and expenses and the actual income and expenses for such month
and year to date on a property level as of the last day of each quarter,
including explanations of material variances if requested.

 

 

 

as soon as available, but in any event within 90 days after the end of each of
Borrowers’ fiscal years

 

(f)    consolidated and consolidating financial statements of Borrowers and
their Subsidiaries for each such fiscal year, audited by independent certified
public accountants reasonably acceptable to Agent and certified, without any
qualifications, by such accountants to have been prepared in accordance with
GAAP (such audited financial statements to include a balance sheet, income
statement, and statement of cash flow and, if prepared, such accountants’ letter
to management),

 

(g)   a certificate of such accountants addressed to Agent stating that such
accountants do not have knowledge of the existence of any Default or Event of
Default under Section 6.16; and

 

(h)   a certificate signed by the chief executive officer or chief financial
officer of Borrowers reconfirming the completeness and accuracy of the
representations and warranties set forth in Section 4.

 

 

 

as soon as available, but in any event within 30 days prior to the start of
Borrowers’ fiscal years,

 

(i)    copies of Borrowers’ Projections, in form and substance (including as to
scope and underlying assumptions) satisfactory to Agent, in its Permitted
Discretion, for the forthcoming 3 years, year by year, and for the forthcoming
fiscal year, quarter by quarter, certified by the chief financial officer as
being such officer’s good faith estimate of the financial performance of
Borrowers during the period covered thereby.

 

 

 

if and when filed by Borrowers,

 

(j)    form 10-Q quarterly reports, Form 10-K annual reports, and Form 8-K
current reports,

 


--------------------------------------------------------------------------------




 

 

(k)   any other filings made by any Borrower with the SEC,

 

(l)    copies of all operating and capital budgets, and all other budgets,
summaries of sources and uses of funds, projections, and financial information
prepared by or on behalf of any Borrower promptly upon the preparation and
delivery thereof by the chief financial officer of such Borrower to any third
party, but in any event operating and capital budgets shall be delivered to
Agent no less frequently than annually,

 

(m)  copies of each of Borrowers’ future federal income tax returns, and any
amendments thereto, within 30 days of the filing thereof with the Internal
Revenue Service, and

 

(n)   any other information that is provided by Borrowers to their shareholders
generally.

 

 

 

If and when filed by Borrowers and as requested by Agent,

 

(o)   satisfactory evidence of payment of applicable excise taxes in each
jurisdictions in which (i) such Borrower conducts business or is required to pay
any such excise tax, (ii) where such Borrower’s failure to pay any such
applicable excise tax would result in a Lien on the property or assets of such
Borrower, or (iii) where such Borrower’s failure to pay any such applicable
excise tax reasonably could be expected to result in a Material Adverse Change.

 

 

 

As soon as a Borrower has knowledge thereof

 

(p)   notice of any proposed legislation or administrative action specifically
affecting Borrowers’ gaming activities introduced before any Governmental
Authority.

 

 

 

promptly, but in any event within 5 days after a Borrower has knowledge of any
event or condition that constitutes a Default or an Event of Default,

 

(q)   notice of such event or condition and a statement of the curative action
that Borrowers propose to take with respect thereto.

 

 

 

Promptly after the commencement thereof, but in any event within 5 days after
the service of process with respect thereto on any Borrower or any Subsidiary of
a Borrower,

 

(r)    notice of all actions, suits, or proceedings brought by or against
Borrowers or any Subsidiary of Borrowers before any Governmental Authority which
reasonably could be expected to result in a Material Adverse Change.

 

 

 

upon the request of Agent,

 

(s)   any other information reasonably requested relating to the financial
condition of Borrowers or their Subsidiaries.

 


--------------------------------------------------------------------------------




Exhibit B

Schedule 4 – Pledged Companies

Name of Pledged
Company

 

Name of
Pledgor

 

Number of
Share/Units

 

Class of
Interests

 

Percentage
of Class
Owned

 

Certificate
Nos.

 

 

 

 

 

 

 

 

 

 

 

Virgin River Casino Corporation

 

Black Gaming, LLC

 

100 shares

 

Common Stock

 

100

%

16

 

 

 

 

 

 

 

 

 

 

 

RBG, LLC

 

Virgin River Casino Corporation

 

N/A

 

Membership Interests

 

94.53

%

22

 

 

 

 

 

 

 

 

 

 

 

RBG, LLC

 

R. Black, Inc.

 

N/A

 

Membership Interests

 

5.47

%

21

 

 

 

 

 

 

 

 

 

 

 

B & B B, Inc.

 

Black Gaming, LLC

 

16.75 shares

 

Common Stock

 

100

%

II - 03

 

 

 

 

 

 

 

 

 

 

 

R. Black, Inc.

 

Virgin River Casino Corporation

 

100 shares

 

Common Stock

 

100

%

3

 

 

 

 

 

 

 

 

 

 

 

Casablanca Resorts, LLC

 

RBG, LLC

 

N/A

 

Membership Interests

 

100

%

1

 

 

 

 

 

 

 

 

 

 

 

Oasis Interval Management, LLC

 

Casablanca Resorts, LLC

 

N/A

 

Membership Interests

 

100

%

—

 

 

 

 

 

 

 

 

 

 

 

Oasis Interval Ownership, LLC

 

Casablanca Resorts, LLC

 

N/A

 

Membership Interests

 

100

%

—

 

 

 

 

 

 

 

 

 

 

 

Oasis Recreational Properties, Inc.

 

Casablanca Resorts, LLC

 

100 shares

 

Common Stock

 

100

%

1

 


--------------------------------------------------------------------------------




Schedule 8 – List of Uniform Commercial Code Filing Jurisdictions

Grantor

 

Jurisdictions

 

 

 

B & B B, Inc.

 

Nevada Secretary of State Clark County, Nevada

 

 

 

RBG, LLC

 

Nevada Secretary of State Clark County, Nevada

 

 

 

Virgin River Casino Corporation

 

Nevada Secretary of State Clark County, Nevada

 

 

 

CasaBlanca Resorts, LLC

 

Nevada Secretary of State Clark County, Nevada

 

 

 

Oasis Recreational Properties, Inc.

 

Nevada Secretary of State Clark County, Nevada Arizona Secretary of State Mohave
County, Arizona

 

 

 

Oasis Interval Ownership, LLC

 

Nevada Secretary of State Clark County, Nevada

 

 

 

Oasis Interval Management, LLC

 

Nevada Secretary of State Clark County, Nevada

 

 

 

Black Gaming, LLC

 

Nevada Secretary of State Clark County, Nevada

 

 

 

R. Black, Inc.

 

Nevada Secretary of State Clark County, Nevada

 


--------------------------------------------------------------------------------




Exhibit C

Schedule Addendum 4.7 – States of Organization; Location of Chief Executive
Office; Organizational Identification Number; Commercial Tort Claims

(a) and (c)              States of Organization/Qualification and Organizational
Identification Numbers

Entity

 

State of
Organization

 

Organizational ID
Number

 

Foreign
Qualification

 

 

 

 

 

 

 

R. Black, Inc.

 

Nevada

 

C3319-1997

 

n/a

 

 

 

 

 

 

 

Black Gaming, LLC

 

Nevada

 

E0586222006-3

 

n/a

 

(b) Chief Executive Offices

ENTITY

 

ADDRESS

R. Black, Inc

 

10777 West Twain, Suite 333
Las Vegas, Nevada 89135

 

 

 

Black Gaming, LLC

 

10777 West Twain, Third Floor
Las Vegas, Nevada 89135

 


--------------------------------------------------------------------------------